      Case 1:18-cv-12320-PBS Document 63 Filed 02/18/21 Page 1 of 6



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
________________________________________
                                         )
CHRISTOPHER MAYNARD,                     )
                                         )
                         Plaintiff,      )
                                         )
v.                                       )        Civil Action
                                         )      No. 18-12320-PBS
COMMONWEALTH OF MASSACHUSETTS,           )
MASSACHUSETTS BAY TRANSPORTATION         )
AUTHORITY, KENNETH GREEN, individually, )
and RICHARD SULLIVAN, individually,      )
                                         )
                         Defendants.     )
________________________________________)


      MEMORANDUM AND ORDER ON DEFENDANTS’ MOTION TO STRIKE


                          February 18, 2021

Saris, D.J.

                             INTRODUCTION

     Defendants Massachusetts Bay Transportation Authority

(“MBTA”); Kenneth Green (“Chief Green”), Chief of the MBTA

Transit Police Department; and Richard Sullivan (“Supt.

Sullivan”), Superintendent of the MBTA Transit Police Department

(collectively, “Defendants”) move to strike certain documents

submitted by Lieutenant Christopher Maynard (“Lt. Maynard”) in

opposition to summary judgment.        For the following reasons, the

Court will ALLOW their motion in part and DENY it in part.




                                   1
      Case 1:18-cv-12320-PBS Document 63 Filed 02/18/21 Page 2 of 6



                             DISCUSSION

     I.       Exhibit A (Dkt. 47-1)

     Defendants first move to strike Exhibit A to the Affidavit

of Mitchell Notis (the “Notis Affidavit”).       Exhibit A is a

charge of discrimination against Chief Green filed with the

Massachusetts Commission Against Discrimination (“MCAD”) by

another MBTA officer.

     Defendants ask the Court to strike Exhibit A because Lt.

Maynard did not disclose the charge of discrimination as a basis

for his race-based claims in his responses to their discovery

requests.      The Court will ALLOW this portion of their motion.

Although Lt. Maynard suggests that Defendants should have known

that he would use this document to support his claim because he

disclosed the filing officer as someone who “may have knowledge

of the allegations in the complaint regarding the unfair

treatment of Plaintiff, and improper actions of the Defendants”

in his automatic disclosures, 1 Dkt. 52 at 2, Lt. Maynard does not

deny that he failed to mention the charge of discrimination in

his response to Defendants’ explicit request for the “basis of

[his] claim that [he was] terminated and/or disciplined due to

racial discrimination” in their interrogatories.         Dkt. 42-16 at




         He does not argue, and the Court consequently does not
          1

     consider, whether any failure to disclose was substantially
     justified or harmless. See Fed. R. Civ. P. 37(c)(1).
                                      2
       Case 1:18-cv-12320-PBS Document 63 Filed 02/18/21 Page 3 of 6



4.   He thus cannot use this evidence to defeat summary judgment. 2

See Fed. R. Civ. P. 37(c)(1).

      II.     Exhibit C (Dkt. 47-3)

      Defendants next move to strike Exhibit C to the Notis

Affidavit.      This exhibit contains excerpts from the arbitration

hearing testimony of former MBTA Officer Sean McCarthy (“Officer

McCarthy”) in which he discloses certain pre-hearing statements

made to him by Officer Smith.      Defendants move to strike on

hearsay grounds.      The Court will ALLOW this portion of their

motion.

      Although Lt. Maynard argues that the exhibit is admissible

under the residual exception of the Federal Rules of Evidence,

the residual exception only allows a court to admit a statement

not otherwise qualifying for a hearsay exception if, inter alia,

the statement “is more probative on the point for which it is

offered than any other evidence that the proponent can obtain

through reasonable efforts.”      Fed. R. Evid. 807.      Lt. Maynard

has not made the requisite showing here.        He merely asserts,

without further elaboration, that the statements are “clearly”

more probative than any other evidence, Dkt. 52 at 4, and the



          Even if the Court were to deny the motion to strike
          2

      this evidence, however, the Court does not view the charge
      of discrimination as relevant to Lt. Maynard’s racial
      discrimination claims. The mere fact that Chief Green
      called another officer a racist does not, without more,
      indicate that Chief Green himself is a racist.
                                      3
      Case 1:18-cv-12320-PBS Document 63 Filed 02/18/21 Page 4 of 6



Court declines to find such a cursory assertion sufficient to

meet a proponent’s burden of establishing “rare[]” and

“exceptional circumstances” warranting admissibility for the

truth of the matter under the residual exception, United States

v. Awer, 770 F.3d 83, 94 (1st Cir. 2014).

     III. Exhibit D (Dkt. 47-4)

     Defendants last move to strike Exhibit D to the Notis

Affidavit.   This exhibit contains an affidavit from former

Lieutenant Stephen Salisbury (“Lt. Salisbury”) relaying certain

anti-union statements made to him by Supt. Sullivan.         Defendants

move to strike on the grounds that Lt. Maynard did not

previously disclose these statements as a basis for his union

discrimination claim against Supt. Sullivan.        Lt. Maynard

concedes that he failed to properly disclose the statements in

his interrogatory responses, but he argues that good cause

exists to excuse the failure because he only became aware of

these statements while preparing his opposition to Defendants’

Motions for Summary Judgment.

     Under Federal Rule of Civil Procedure 37(c)(1), a party may

not use evidence which he failed to disclose during discovery

“unless the failure was substantially justified or is harmless.”

In assessing whether the proponent’s failure to disclose or

supplement the evidence was either “substantially justified” or

“harmless,” courts consider several factors, including:

                                   4
         Case 1:18-cv-12320-PBS Document 63 Filed 02/18/21 Page 5 of 6



     (1) the history of the litigation; (2) the sanctioned
     party’s need for the precluded evidence; (3) the
     sanctioned party’s justification (or lack of one) for
     its late disclosure; (4) the opponent-party’s ability
     to overcome the late disclosure’s adverse effects —
     e.g., the surprise and prejudice associated with the
     late disclosure; and (5) the late disclosure’s impact
     on the district court’s docket.

Esposito v. Home Depot U.S.A., Inc., 590 F.3d 72, 78 (1st Cir.

2009).

     After weighing the relevant factors, the Court DENIES the

motion to strike Exhibit D.        While Lt. Maynard has seemingly had

ample time to locate potentially favorable witnesses, the Court

finds the alleged statement sufficiently important and Lt.

Maynard’s explanation for the delay sufficiently plausible to

justify the prior failure to disclose.          To minimize the effect

of prejudice any use of this evidence may cause Defendants,

however, the Court will allow Defendants the opportunity to

depose Lt. Salisbury as to the contents of his affidavit.                The

Court does not anticipate that reopening discovery for this

limited purpose will have any impact on its docket or otherwise

delay the scheduling of this case for trial.

                                    ORDER

For the reasons stated above, Defendants’ motion to strike (Dkt.

48) is ALLOWED IN PART and DENIED IN PART.


          SO ORDERED.



                                      5
Case 1:18-cv-12320-PBS Document 63 Filed 02/18/21 Page 6 of 6



                           /s/ PATTI B. SARIS ______________
                           Patti B. Saris
                           United States District Judge




                             6
